                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

CONNIE McGIRR, et al.,                     :
                                           :      Civil Action No. 1:16-cv-464
              Plaintiffs,                  :      Judge Robert H. Cleland
                                           :
       v.                                  :
                                           :
THOMAS F. REHME, et. al.,                  :
                                           :
              Defendants.                  :

                AGREED ORDER DIRECTING RELEASE OF FUNDS

       This matter has come before the Court upon the parties’ request that the Court enter

an Order directing the release and payment of funds which are part of the settlement in this

case, to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue, Suite 406, Lexington,

Kentucky 40502, which shall then be distributed pursuant to the terms of the parties’ escrow

agreement as provided in the Agreed Judgment Entry and Permanent Injunction in this

matter (Dkt. # 197) for other settlement funds in this case. The Court finds that the request

is well-taken and consistent with the Agreed Judgment Entry and Permanent Injunction in

this matter (Dkt. # 197). Therefore, it is ORDERED as follows:

       The Clerk of Courts is hereby directed to distribute the funds being held in this case,

with accumulated interest, to Peter L. Ecabert, Esq., escrow agent, at 838 Euclid Avenue,

Suite 406, Lexington, Kentucky 40502, which shall then be distributed pursuant to the terms

of the parties’ escrow agreement.

       IT IS SO ORDERED.

                                           S/Robert H. Cleland
                                           Robert H. Cleland, United States District Judge
Dated: July 29, 2019
Agreed for Entry:


/s/ Angela M. Ford
Angela M. Ford (Pro Hac Vice)
Chevy Chase Plaza
836 Euclid Avenue, Suite 311
Lexington, Kentucky 40502
amford@windstream.net
(859) 268-2923

Brian S. Sullivan
Brian S. Sullivan (0040219)
DINSMORE & SHOHL, LLP
255 East Fifth Street, Suite 1900
Cincinnati, Ohio 45202
brian.sullivan@dinsmore.com
(513) 977-8200

Counsel for Plaintiffs


/s/ Donald J. Rafferty
Donald J. Rafferty (0042614)
COHEN, TODD, KITE & STANFORD, LLC
250 E. Fifth Street, Suite 2350
Cincinnati, OH 45202-5136
drafferty@ctks.com
(513) 333-5243

Counsel for Defendants, Waite, Schneider,
Bayless & Chesley Co., L.P.A. & Thomas F. Rehme


/s/ Vincent E. Mauer
Vincent E. Mauer (0038997)
FROST BROWN TODD LLC
3300 Great American Tower
301 E. Fourth Street
Cincinnati, Ohio 45202
vmauer@fbtlaw.com
(513) 651-6785

Counsel for Defendant, Stanley M. Chesley



                                            2
